The opinion of the court was delivered by
Wheeler, J.
It was not necessary that these arbitrators should follow the rules of law in taking evidence any more than in other matters to make their award good. While governed by their own judgment, without corruption or partiality in their proceedings and decisions, their award should stand. Each party should either be present or have a fair opportunity to be present at all hearings. Both of these parties appear to have had this opportunity. No corruption or partiality as to the item of scveu dollars was shown, therefore the award as to that was binding. If this item was so blended with others in the award as not to be severable, the plaintiff was entitled to judgment on the award as made in respect to it, and the defendant cannot justly complain because the judgment was so much less.
The plaintiff was not entitled to recover the item of fifty dollars if the defendant did not perform the rest of the award. They did not award that sum to the plaintiff otherwise than as a penalty for non-performance of the rest. The parties did not submit how much either should pay the other for non-performance, but only their matters of difference. This penalty was not within the submissson, and the award of it was not good. An award may be good in part and bad in part, if the parts are distinguishable and severable. This part is distinguishable and severable from the rest, and does not vitiate the rest.
The judgment of the county court is affirmed.